Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, drawn to a system and encompassing claims 1-14, in the reply filed on April 27th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generis or linking claim.  Election was made without traverse on the reply filed on April 27th, 2021 (see above).  Claims 18-32 have been cancelled without prejudice by the applicant in the reply filed on April 27th, 2021.  Claims 1 and 8 have been amended and new claims 33 and 34 have been added by the applicant in the reply filed on April 27th, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
[p.0031]: “The actuation handle 50 also includes a releasable lock 64 that, when actuated, can retain the movable member 54 and stationary member 62 in relatively fixed longitudinal positions” should read “The actuation handle 50 also includes a releasable lock 64 that, when actuated, can retain the movable member 54 and stationary member 52 in relatively fixed longitudinal positions.”
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
“wherein: occluder” should read “wherein: the occluder”
Claim 5 is objected to because of the following informalities:
“wherein the handle includes” should read “wherein the actuation handle includes”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “an inner catheter having a proximal end and a distal end with an orifice” and “an infusion lumen having an orifice at the distal end of the inner catheter”.  It is unclear if the first instance of “an orifice” at the distal end of the inner catheter is the same element as the second instance of “an orifice” of the infusion lumen.  Therefore, for purposes of the rejection, these elements will be taken to encompass the same structure.

Claim 13 recites the limitation "the device" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 12-14, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (US 20180263752 A1) in view of Santoinanni (US 20160249969 A1).


Regarding claim 1, Pinchuk teaches (FIG. 3A):
A system (microvalve device 300) for temporarily occluding a blood vessel (a filter valve temporarily occludes a blood vessel; [p.0073]), comprising:
a) a flexible tubular member (flexible outer catheter 302 and flexible inner delivery catheter 308) having a proximal end (proximal ends 304, 310) and a distal end (distal ends 306, 312), an infusion lumen (infusion lumen 320; [p.0052]) extending between the proximal and distal ends (the infusion lumen 320 is defined from hub 316 through to the distal end 312; [p.0052]), the infusion lumen (320) having a distal orifice (distal orifice 358) at the distal end (312);
b) an expandable occluder (filter valve 314) comprising a braided construct of filaments (braided filaments 350; [p.0058]) mounted at the distal end (312) of the tubular member (308) (the filter valve 314 is coupled to the distal end 312 of the inner catheter 308; [p.0057]), the braided construct (314, [p.0058]) having a proximal portion (proximal portion 346) and a distal portion (distal portion 348), a chamber (see FIG. 3A-3B, the filter valve 314 defines an inner chamber) defined within the occluder (314), the distal end (312) of the tubular member (308) extending through the occluder (314) such that the orifice (358) opens distal of the occluder (314) (see FIG. 3A and FIG. 12, the distal end 312 of catheter 308 extends through the filter valve 314 so the orifice 358 of the catheter 308 is distal to the filter valve 314).
the proximal portion of the occluder provided with a fluid impermeable cover and the distal portion of the occluder covered in a fluid permeable cover.  In another embodiment shown in FIG. 12, Pinchuk teaches the proximal portion (346) of the occluder (314) provided with a fluid impermeable cover (see FIG. 12, a coating 550 includes a non-porous membrane provided at a proximal portion 526; [p.0083]) and the distal portion (348) covered in a fluid permeable cover (see FIG. 12, a porous filamentary coating at a distal portion 528; [p.0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the device depicted in FIG. 3A to incorporate the teachings of the embodiment of the device depicted in FIG. 12 by combining a fluid impermeable cover to the proximal portion of the occluder and a fluid permeable cover to the distal portion of the occluder, for the purpose of allowing flow through the device in a downstream direction, which expands the occluder to the vessel wall to more effectively block fluid from flowing backward (i.e. upstream the occluder), see [p.0083].
Pinchuk further teaches:
a radio-opaque marker band (328) located in pressure communication with the chamber of the occluder (314) and a space in fluid communication with the orifice (358) (see FIG. 3A and 6C, after deployment of filter valve 314, a seal is made against the vessel wall, thereby placing radio-opaque marker band 328 in direct pressure communication with the chamber of the occluder 314 and a space in fluid communication with the orifice 358, 
The Examiner is interpreting an eddy current to mean a reverse current or “reflux”.  Pinchuk teaches the fully deployed configuration of the occluder (314) stops therapeutic agents and blood from traveling upstream past the occluder (314) in a proximal ‘reflux’ direction, see [p.0061].  Pinchuk further teaches the fluid permeable cover (528) “allows flow through the device, which expands the filter valve to the wall in backflow to more effectively block embolic agents from flowing backward,” see [p.0083].  Thus, the porous, fluid permeable cover (528) functions to protect the radio-opaque marker band (328) located at the proximal end of the occluder (314), see FIG. 3A, from eddy currents / turbulent flow / fluid reflux occurring adjacent the orifice (358) when the orifice (358) is located in blood (i.e. within a vessel) and an infusate is infused through the infusion lumen (320) (“when pressure at the distal orifice 358 of the inner catheter 308 [distal of the deployed filter valve 314] increases higher than the pressure in the blood vessel 362, the seal between the periphery of the filter valve and the vessel wall is increased, thus blocking refluxing [fluid],” see [p.0073]).
However, Pinchuk does not explicitly disclose a first pressure sensor located in pressure communication with the chamber and a space in fluid communication with the orifice, wherein the fluid permeable cover protects the first pressure sensor from eddy currents generated adjacent the orifice when the orifice is located in blood and an infusate is infused through the infusion lumen.  Santoinanni, in a similar field of endeavor, teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Pinchuk to incorporate the teachings of Santoinanni by combining the pressure sensor, taught by Santoinanni, to the proximal end of the chamber of the balloon (similar to the location of the radio-opaque marker band taught by Pinchuk, see FIG. 3A), allowing the pressure sensor to be in pressure communication with the chamber of the occluder and a space in fluid communication with the orifice, wherein the fluid permeable cover could protect the pressure sensor from eddy currents (i.e. fluid reflux) generated adjacent the orifice when the orifice is located in blood and an infusate is infused through the infusion lumen, for the purpose of gathering pressure data from within the occluder in real time as a therapeutic agent is being delivered to a target tissue of an organ.


Regarding claim 2, Pinchuk teaches:
The system of claim 1, wherein: occluder (314) defines a central axis and a central plane orthogonal to the central axis, see FIG. 3A, and the occluder (314) is symmetrical about the central axis and symmetrical about the central plane (see [p.0059] discussing how filter valve 314 is substantially spherical, indicating symmetry along all axes and planes).

Regarding claim 3, Pinchuk teaches (see FIG. 3A):
The system of claim 1, wherein: the flexible tubular member (302, 308) includes a first catheter (inner catheter 308) and a second catheter (outer catheter 302) longitudinally displaceable relative to each other (“a flexible inner delivery catheter 308 extending through and longitudinally displaceable relative to the outer catheter [302],” see [p.0052]), the first catheter (308) defining the infusion lumen (320) (“infusion lumen 320 is defined from the hub 316 through to the distal end 312 of the inner catheter [308] and is adapted for delivery of a therapeutic agent,” see [p.0052]), and a flush lumen (annular space 324) defined at least partly through the second catheter (302) (see FIG. 3A, “…an annular space 324 formed between the inner and outer catheters 304, 308 and extending into the interior of the filter valve 314, and to flush the annular space 324 of the filter valve,” see [p.0052]).


Regarding claim 4, Pinchuk teaches:
The system of claim 3, further comprising: an actuation handle (see Reference Figure 1 below) having a stationary member (see Reference Figure 1 below, stationary member includes distal end 304 of outer catheter 302, side arm port 322, handle 332) and a movable member (see Reference Figure 1 below, movable member includes hub 316, tubular coupling member 318) movable relative to the stationary member (“[handle] converts manual longitudinal movement of the user into a desired and controlled longitudinal displacement between the inner and outer catheters,” see [p.0054]), the movable member longitudinally fixed relative to the first catheter (308), and the stationary member longitudinally fixed relative the second catheter (302), see FIG. 3A-3B and [p.0054].
	The Examiner notes that as the movable member is moved in distally within the stationary member, as shown in Reference Figure 1 below, the inner catheter (308) moves in a distal direction relative to the outer catheter (302), which remains stationary; therefore, one of ordinary skill in the art would understand the first catheter (308) must be longitudinally fixed to the movable member of the handle (332), while the second catheter (302) must be longitudinally fixed to the stationary member of the handle (332).

Reference Figure 1: Annotated Pinchuk FIG. 3A-3B

    PNG
    media_image1.png
    474
    526
    media_image1.png
    Greyscale


Regarding claim 5, Pinchuk teaches:
The system of claim 4, wherein the handle includes, a first port (hub 316) on the movable member for introducing a first fluid into the first catheter (308) (“infusion lumen 320 is defined from the hub 316 through to the distal end 312 of the inner catheter and is adapted for delivery of a therapeutic agent,” see [p.0052]), and a second port (side arm port 322) on the stationary member for introducing a second fluid between the first (308) and second (302) catheters, the flush lumen (324) defined at least partly between the first (308) and second (302) catheters (“The proximal end 304 of the outer catheter 302 preferably includes a side arm port 322 that is in 

Regarding claim 8, Pinchuk teaches (see FIG. 3A):
A system (microvalve device 300) for temporarily occluding a blood vessel (a filter valve temporarily occludes a blood vessel; [p.0073]), comprising:
a) An outer catheter (flexible outer catheter 302) having a proximal end (proximal end 304) and a distal end (distal end 304);
b) An inner catheter (flexible inner delivery catheter 308) having a proximal end (proximal end 310) and a distal end (distal end 312) with an orifice (distal orifice 358, see [p.0073]), the inner catheter (308) extending within the outer catheter (302) (“a flexible inner delivery catheter 308 extending through and longitudinally displaceable relative to the outer catheter 304, see [p.0052]), wherein the inner catheter (308) defines an infusion lumen (infusion lumen 320) having an orifice (358) at the distal end (312) of the inner catheter (308) (“infusion lumen 320 is defined from the hub 316 through to the distal end 312 of the inner catheter,” see [p.0052]), and the space between the outer (302) and inner (308) catheter defines a flush lumen (annular space 324) (“annular space 324 [is] formed 
c) An actuation handle (handle 332) coupled to the proximal ends of the outer and inner catheters (302, 308) to effect longitudinal displacement of one of the outer and inner catheters (302, 308) relative to the other, see [p.0054];
d) A first port (hub 316) coupled to the actuation handle (332) to allow infusion of an infusate into the infusion lumen (320), see [p.0052];
e) A second port (side arm port 322) coupled to the actuation handle (332) to allow infusion of a flush agent into 3/7the flush lumen (324), see [p.0052]; and
f) An expandable occluder (filter valve 314) having a proximal portion (proximal portion 346) and a distal portion (distal portion 348).
However, in the current embodiment, Pinchuk does not explicitly disclose the proximal portion (346) of the occluder (314) provided with a fluid impermeable cover and the distal portion (348) of the occluder (314) covered in a fluid permeable cover.  In another embodiment shown in FIG. 12, Pinchuk teaches the proximal portion of the occluder provided with a fluid impermeable cover (see FIG. 12, a coating 550 includes a non-porous membrane provided at a proximal portion 526; [p.0083]) and the distal portion covered in a fluid permeable cover (see FIG. 12, a porous filamentary coating at a distal portion 528; [p.0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the device 
Pinchuk further teaches:
A chamber (see FIG. 3A-3B, the filter valve 314 defines an inner chamber) defined within the occluder (314), the flush lumen (324) in fluid communication with the chamber (“annular space 324 formed between the inner and outer catheters [308, 302] and extending into the interior of the filter valve 314,” see [p.0052]), and the inner catheter (308) extending through the occluder (314) such that the orifice (358) opens distal of the occluder (314) (see FIG. 3A, “distal orifice 358 of the inner catheter 308 [distal of the deployed filter valve 314],” see [p.0073]); and
g) a radio-opaque marker band (328) located in pressure communication with the chamber of the occluder (314) and a space in fluid communication with the orifice (358) (see FIG. 3A and 6C, after deployment of filter valve 314, a seal is made against the vessel wall, thereby placing radio-opaque marker band 328 in direct pressure communication with the chamber of the occluder 314 and a space in fluid communication with the orifice 358, [p.0061]).
a first pressure sensor located in pressure communication with the chamber and a space in fluid communication with the orifice, wherein the fluid permeable cover protects the first pressure sensor from eddy currents generated adjacent the orifice when the orifice is located in blood and an infusate is infused through the infusion lumen.  Santoinanni, in a similar field of endeavor, teaches a catheter for plaque stabilization by cryotherapy, comprising: a first pressure sensor (pressure sensor, see [p.0184]) located in pressure communication (“a pressure sensor may [be] placed inside the balloon to accurately monitor and thereby control the pressure within the balloon,” see [p.0184]) with the chamber of a balloon (see FIG. 6, balloon 601 defines an interior chamber) and a space in fluid communication with the orifice of the catheter (see FIG. 6, distal end of catheter shaft 401 is in fluid communication with the distal tip/orifice of the catheter shaft) that can be used to monitor the pressure inside the balloon when the balloon is inflated, see [p.0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Pinchuk to incorporate the teachings of Santoinanni by combining the pressure sensor, taught by Santoinanni, to the proximal end of the chamber of the balloon (similar to the location of the radio-opaque marker band taught by Pinchuk, see FIG. 3A), allowing the pressure sensor to be in pressure communication with the chamber of the occluder and a space in fluid communication with the orifice, wherein the fluid permeable cover could protect the pressure sensor from eddy currents (i.e. fluid reflux) generated adjacent the orifice when the orifice is located in blood and an infusate is infused through the infusion lumen, for the purpose of gathering 

Regarding claim 9, the combined device of Pinchuk and Santoinanni teaches:
The system of claim 8, wherein the fluid permeable cover (528, see combination above in claim 8) protects the first pressure sensor (Santoinanni: pressure sensor, see combination in claim 8) from eddy currents generated adjacent the orifice (358) when the orifice (358) is located in blood and an infusate is infused through the infusion lumen (320).
The Examiner is interpreting an eddy current to mean a reverse current or “reflux”.  Pinchuk teaches the fully deployed configuration of the occluder (314) stops therapeutic agents and blood from traveling upstream past the occluder (314) in a proximal ‘reflux’ direction, see [p.0061].  Pinchuk further teaches the fluid permeable cover (528) “allows flow through the device, which expands the filter valve to the wall in backflow to more effectively block embolic agents from flowing backward,” see [p.0083].  Thus, in the combined device of Pinchuk and Santoinanni, as described above in claim 8, the porous, fluid permeable cover (528) functions to protect the first pressure sensor (Santoinanni: pressure sensor) located at the proximal end of the occluder (314) (see radio-opaque marker band 328 location in FIG. 3A for approximate location of first pressure sensor) from eddy currents / turbulent flow / fluid reflux occurring adjacent the orifice (358) when the orifice (358) is located in blood (i.e. within a vessel) and an infusate is infused through the infusion lumen (320) (“when pressure at the distal orifice 358 of the inner catheter 308 [distal of the deployed filter valve 314] increases higher than the pressure in the blood 

Regarding claim 12, Pinchuk teaches:
The system of claim 9, wherein the occluder (314) includes a braided construct of filaments (braided filaments 350; [p.0058]) mounted at the distal ends (312, 306) of the inner and outer catheters (308, 302), see [p.0057], and the fluid impermeable cover (526) and fluid permeable cover (528) are attached to the braided construct (350) (see FIG. 3A, FIG. 12, and [p.0075] discussing how a coating is preferably formed to the braid structure; see also the combination of Pinchuk’s separate embodiments above in claim 8).

Regarding claim 13, Pinchuk teaches (see FIG. 3A):
A system for delivering a therapeutic agent to a blood vessel of patient, comprising:
a) A flexible tubular member (flexible inner delivery catheter 308) having a proximal end (proximal end 310) and a distal end (distal end 312), an infusion lumen (infusion lumen 320; [p.0052]) extending between the proximal and distal ends (the infusion lumen 320 is defined from hub 316 through to the distal end 312; [p.0052]), the infusion lumen (320) having a distal orifice (distal orifice 358) at the distal end (312), wherein when the device (microvalve device 300) is inserted into the blood vessel and a 
b) An expandable occluder (filter valve 314) mounted at the distal end (312) of the tubular member (308) (the filter valve 314 is coupled to the distal end 312 of the inner catheter 308; [p.0057]), a chamber (see FIG. 3A-3B, the filter valve 314 defines an inner chamber) defined within the occluder (314), the distal end (312) of the tubular member (308) extending through the occluder (314) such that the orifice (358) opens distal of the occluder (314) (see FIG. 3A and FIG. 12, the distal end 312 of catheter 308 extends through the filter valve 314 so the orifice 358 of the catheter 308 is distal to the filter valve 314); and
c) a radio-opaque marker band (328), wherein when the therapeutic agent is infused through the orifice (358), the radio-opaque marker band (328) is isolated from the turbulence (see below).
The Examiner is interpreting turbulence to mean a reverse current or “reflux”.  Pinchuk teaches the fully deployed configuration of the occluder (314) stops therapeutic agents and blood from traveling upstream past the occluder (314) in a proximal ‘reflux’ direction, see [p.0061].  Pinchuk further teaches, in another embodiment depicted in FIG. 12, a fluid permeable cover (see FIG. 12, a porous filamentary coating at a distal portion 528), wherein the porous, fluid permeable cover (528) functions to protect the radio-opaque marker band (328), see FIG. 3A, from eddy currents / turbulent flow / fluid reflux occurring adjacent the orifice (358) when the orifice (358) is located in blood (i.e. within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the device depicted in FIG. 3A to incorporate the teachings of the embodiment of the device depicted in FIG. 12 by combining a fluid permeable cover to the distal portion of the occluder, for the purpose of allowing flow through the device in a downstream direction, which expands the occluder to the vessel wall to more effectively block fluid from flowing backward (i.e. upstream the occluder), see [p.0083], and isolating the radio-opaque marker band from turbulence downstream the device.
However, Pinchuk does not explicitly disclose a first pressure sensor to sense fluid pressure in the blood vessel distal of the occluder.  Santoinanni, in a similar field of endeavor, teaches a first pressure sensor (pressure sensor, see [p.0184]) that is located at the interior of the occluder (“a pressure sensor may [be] placed inside the balloon to accurately monitor and thereby control the pressure within the balloon,” see [p.0184]).  When used in combination with the occluder, taught by Pinchuk, the pressure sensor, taught by Santoinanni, would also be able to monitor and control the pressure distal the balloon, since the fluid permeable membrane taught by Pinchuk allows for fluid pressure communication with the space distal the occluder, see [p.0061], while protecting the pressure sensor from turbulence.


Regarding claim 14, the combined device of Pinchuk and Santoinanni teaches:
The device of claim 13, wherein the first pressure sensor (Santoinanni: pressure sensor) is located at the interior of the occluder (Pinchuk: 314) (see combination above in claim 13 discussing how the pressure sensor would be in a similar location to the radio-opaque marker band taught in Pinchuk FIG. 3A), and a fluid permeable portion (Pinchuk: 528, see combination above in claim 13) of the occluder (Pinchuk: 314) isolates the first pressure sensor (Santoinanni: pressure sensor) from the turbulence, see Pinchuk [p.0083].


Regarding claim 33, the combined device of Pinchuk and Santoinanni teaches:
The system of claim 1, wherein: the first pressure sensor (Santoinanni: pressure sensor) is located within the chamber of the occluder (314) (see combination above in claim 1 discussing how the pressure sensor would be in a similar location to the radio-opaque marker band, taught in Pinchuk FIG. 3A, which is “provided at the distal end 306 of the outer catheter 302,” see [p.0053]).

Regarding claim 34, the combined device of Pinchuk and Santoinanni teaches:
The system of claim 8, wherein: the first pressure sensor (Santoinanni: pressure sensor) is located within the chamber of the occluder (314) (see combination above in claim 1 discussing how the pressure sensor would be in a similar location to the radio-opaque marker band, taught in Pinchuk FIG. 3A, which is “provided at the distal end 306 of the outer catheter 302,” see [p.0053]).

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (US 20180263752 A1) in view of Santoinanni (US 20160249969 A1), as applied to independent claims 1 and 8 above, and further in view of Allen (US 20160310148 A1).

Regarding claims 6-7, the combined device of Pinchuk and Santoinanni discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, a second pressure sensor located outside the chamber and out of pressure communication with the space communicating with the orifice, or the second pressure sensor is fixed to the flexible tubular member at a location proximal of the first pressure sensor.
Allen, in a similar field of endeavor, teaches a second pressure sensor (see FIG. 58A, pressure sensor 3265) located outside the chamber of the occluder (see FIG. 58A, occlusion balloon 3256), proximal to a first pressure sensor (see FIG. 58A, pressure sensor 3266), and out of pressure communication with the space communicating with an orifice the distal end of the catheter (3254) (“the vascular space distal to the partial occlusion balloon 3256 is isolated from the vascular space proximal to partial occlusion balloon 3256,” see [p.0227] discussing how pressure sensor 3265 is out of pressure communication with the distal end of catheter 3254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Pinchuk and Santoinanni by incorporating a second pressure sensor, taught by Allen, to the combined system of Pinchuk and Santoinanni by fixing the second pressure sensor to the flexible tubular member, using a method known to one of ordinary skill in the art, outside the chamber of the occluder, proximal to the first pressure sensor (taught by combined device of Pinchuk and Santoinanni, see claim 1), and out of communication with the space communicating with the orifice, for the purpose of gathering and monitoring pressure data from a vasculature space proximal the occluder in real time, see Allen [p.0227].

Regarding claims 10 and 11, the combined device of Pinchuk and Santoinanni discloses the claimed invention substantially as claimed, as set forth above in claim 9.  However, the combined device of Pinchuk and Santoinanni does not explicitly disclose a second pressure sensor located outside the chamber and out of pressure communication with the space communicating with the orifice, or the second pressure sensor is fixed to the flexible tubular member at a location proximal of the first pressure sensor.
Allen, in a similar field of endeavor, teaches a second pressure sensor (see FIG. 58A, pressure sensor 3265) located outside the chamber of the occluder (see FIG. 58A, occlusion balloon 3256), proximal to a first pressure sensor (see FIG. 58A, pressure sensor 3266), and out of pressure communication with the space communicating with an orifice the distal end of the catheter (3254) (“the vascular space distal to the partial occlusion balloon 3256 is isolated from the vascular space proximal to partial occlusion balloon 3256,” see [p.0227] discussing how pressure sensor 3265 is out of pressure communication with the distal end of catheter 3254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Pinchuk and Santoinanni by incorporating a second pressure sensor, taught by Allen, to the combined system of Pinchuk and Santoinanni by fixing the second pressure sensor to the flexible tubular member, using a method known to one of ordinary skill in the art, outside the chamber of the occluder, proximal to the first pressure sensor (taught by combined device of Pinchuk and Santoinanni, see claim 8), and out of communication with the space communicating with the orifice, for the purpose of gathering and monitoring pressure data from a vasculature space proximal the occluder in real time, see Allen [p.0227].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783